OFFICE   OF THE    ATTORNEY         GENERAL        OF TEXAS
                                      AUSTIN




don. Glbb Gllohrlst,Praeldant
Agrioulturaland XsahanlcalCollageor Taxas
COllOgeStation,Texar
Dear'Sirt



                              Fedwal      hid-Gr8n t
                              Y-l-S    1946    an4 194




    biwaniwn(ChaPter399,




                                                          &abed
                                                              to the hltata
                                                        the GeneralRstmuo
                                                         0r
                                               nrt on State or Toue bond8
                                                and MeohanioalQolloge
                                               ua   or   Ten Thouaanb, Far
                                                         r0r laoh 0rthO rlr0d
                                              and August 31, 19b5. * * +I
                        2   6r the Aota rdorrod to abow, under the
                              oultural and YeohanloalCoUege oi
                               pr~ririon18 mbe ror thlr lnterertr
          *'tim than 1s 8pproprlatodto the h&rleUltUraland
    YaohaaloalOollagaoi Texas, the to tJ. l=Un ‘a M  i ur ent
    o r looumulsted lntareatrecrltedon thr land grant ltiownt
    rund or aaid Co11 e, aggragatlngTOP ThousandFourHundred
    and Fltty (410,4507 Dollars annual4 and any balaaaoatheraoi
    on hand at the md oi any preoodingilaOa1year, iOr laob Of
    tbo rlsoal years andlagaugurt 31, 1944 and A-t     31, 1945,
xon. Qibb   Ollahdst,   page 2


     to b.   expand.4
                    In the Pymsnt of *     a*8 Inoiirrsdia
     rdriiiittg aq 0r the plup4Jraa    T deb,by tb* stat0
                                    prov
     Land Orant Collogo hat and the Foboral Land Qrsat
     CollsgsAat, snA sny asmdmonts thmto, in the Mnaer
     thrrslnprorlbed.~
          *TA* Wuaatlanal AppimprlaUonBllI ior t&o ourmat
     blwdcM (Chapter377, Genurl md ¶ljwolsl      Lmw8, 49th
     Lsglslsture- RegularSosalan)biWr no prorlslonfor
     psyingth. iatermt on the bon&a hold br the Texam
     Agrioultunl  and k'rohsnlosl
                                CollegeLaad Grant ?u&d, but
     under th. hotdingor *Ths Agrloultur.1cad Ysshsnioal
     ooAleg* 0r Texas*wk..  the rt3110wiail(   tislon ror the ,~
     expwtalttm or this lntsrsst(prm 683p""  t
          **Mao, thorn 1s l pproprlatr(l.to the
     and Yeohm      00l.l~  Or Taw8, th
     owront or rroumulstad lntuwt moo
     ln&ounsnt rund or ssid Oolle&r aggn
     TM Thousand Four Rw6rrd aad #Wty
     UknuaAlJMa sn$bslsJlerthemoioahsdstths         &ulof
                                fo r lwh ot tb  ilsml yewa




Yunon~m Annotstul Cl*ll 8tatuto8,and &;s 19A5 34th   zaiwaatum,
R. I gsnstr4Ul X&2??       Ohstier1% tb A&tltuml        &ad
I4mhikloalCollegeot Tsxai Lsxtd-Orant in&-no   Fund ron8lstr ot
$209 000.00 derltd      from the erlo of kadr   rewired   b .tho #fate
or Gxps.mp3er     the Watts4 Stat*r lrnd Orurt AotM    d2    all at
whloh is invastrd    la art.  or T.X.. S$ 00      w3llr or fw,
dstti liirptrmb*r,l 1915, Oua 89 t&u      1, Y 955. .T&e fat&iWt~oa
theoa bOl%&ds+ly&.      roml-annuaLT 84ptwabwxaBc~~,~tunta               *
to a10 450.&osmluell~;th. rclithsnd oreat or Ch. ItMi or Tusr
y~~,&r&cdsblr        pledgedtar the pmapt jwuntal prinrkF,aad
        .
Bon. Ulbb C?ilo~,~t,         .psgo )   ”


          Artlo            8, footioa 6, Qoa8titutioa or Tbr*s, pavldbs
8. r9110w.t
          : Wo aonoy mhiU be dram iron the Treasurybut la
        JNI.T.U.~O.
                  o$ speolflo.p~o~l.tlo.. msde by Ien) aor
        shsll any appropriationof aonsybr nadr fo r l longor
        trrm thnn too you*. . . .*
         This motion not 0~17irpulru an appropristlon    bbtors
moastoan be paid out or the Treasury but e&so llafts every
approprlstionto 8 term or,twoyears. PickleY. Finley, 91 Tex.
Csb,    44 S.    W. 480.
           titlolr 43&b,  Vmnoa’s    llanotrted CitllStatutes
pruoribe.,    smonsother dutirs of thr Oosptroll*r    of Fublio
AeOOtUAtS, t&at the Ooq&roller     la roqulredto 6rru wwrants
wm th 'Pn~wr        .r0r the p4fmt      0r au m0nrfn ah0tra     br
law to bqp.14 out or tb. Tr.a.ury.
          We Irsy.lxsmin~,osr.fullq   the
br th. 49th'Lyik~sture  is9ludiq,.th.
@mwQtlon       Sill,AOts 19k5, 49th l&slnturo,    R. @.;'Ohapter
377, amI hsn.bron unabl.to rind a epmiilo lpproprlstloaaad.
by thheLegislstumi tdths .Ooagt,rell~r or Fubllo AmOUnt tar the
pame& ef Wmlntwest   on tho,bordr in uartlon for                $hr ilrral
yur. a&lag A-t   31, 191-6aad Au&u& 81, 1947.




ooastltutlonal.~pmYfrio~          q&tot& knla   routi jmvhlb1t~so.h8
pruumptl9n.         The fallur.to proti6a fm thr’payment         or lntsrost
on tkso         State boqub rpHers     to bo UL ovoni#ht   en &he ~put   of
t&o    LsglslatJn,whl.h             kglslotur.ay oorroot.
                     oilyn subsequent
     'Uoa. Olbb,Gllahkbt,m&o b
_.
                                                               .
              Trudlagthat tim aboto satisfsetorlly
                                                 ansuorsyokw
     lnqalxy,*a are
                                     Yours vu7   truly,
                                 ATTORRBT GtT8UiALOF TtMS